Exhibit 10.2A

AMERICAN WATER WORKS COMPANY, INC.

 

 

Change in Control Agreement for

GEORGE W. PATRICK

 

 



--------------------------------------------------------------------------------

AMERICAN WATER WORKS COMPANY, INC.

 

 

Change in Control Agreement for

GEORGE W. PATRICK

 

 

 

          Page

1.

  

Definitions

   1

2.

  

Term of Agreement

   5

3.

  

Extension of Term Upon Change in Control

   6

4.

  

Entitlement to Severance Benefit

   6

5.

  

Confidentiality; Cooperation with Regard to Litigation; Non-disparagement

   9

6.

  

Non-solicitation

   10

7.

  

Remedies

   10

8.

  

Resolution of Disputes

   10

9.

  

Effect of Agreement on Other Benefits

   11

10.

  

Not an Employment Agreement

   11

11.

  

Excise Tax Gross-Up

   11

12.

  

Assignability; Binding Nature

   13

13.

  

Representation

   14

14.

  

Entire Agreement

   14

15.

  

Amendment or Waiver

   14

16.

  

Severability

   14

17.

  

Survivorship

   14

18.

  

Beneficiaries/References

   15

19.

  

Governing Law/Jurisdiction

   15

20.

  

Notices

   15

21.

  

Headings

   15

22.

  

Counterparts

   16

 

- i -



--------------------------------------------------------------------------------

CHANGE IN CONTROL AGREEMENT

AGREEMENT, made and entered into as of the 1st day of January, 2000 by and
between American Water Works Company, Inc., a Delaware corporation (together
with its successors and assigns, the “Company”), and George W. Patrick (the
“Executive”).

W I T N E S S E T H:

WHEREAS, Executive is an employee of the Company serving in an executive
capacity; and

WHEREAS, the Board of Directors of the Company (the “Board”) believes it is
necessary and desirable that the Company be able to rely upon Executive to
continue serving in his position in the event of a pending or actual change in
control of the Company.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

1. Definitions.

 

  (a) “Base Salary” shall mean Executive’s annual base salary.

 

  (b) “Cause” shall exist if:

 

  (i) Executive willfully and materially breaches any provision of Sections 5 or
6 of this Agreement;

 

  (ii) Executive is convicted of, or pleads nolo contendere to, a felony;

 

  (iii) Executive’s willful failure to attempt in good faith to perform the
duties of Executive’s employment after receipt of written notice from the Board
and an opportunity to cure such failure; or

 

  (iv) Executive’s willful failure to attempt in good faith to follow any legal
and proper Board directive, after receipt of written notice from the Board and a
reasonable opportunity to cure such non-adherence or failure to act.



--------------------------------------------------------------------------------

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of Executive. A termination for Cause shall not take effect unless
the provisions of this paragraph are complied with. Executive shall be given
written notice by the Company of its intention to terminate him for Cause, such
notice (A) to state in detail the particular act or acts or failure or failures
to act that constitute the grounds on which the proposed termination for Cause
is based and (B) to be given within 15 days of the Company’s learning of such
act or acts or failure or failures to act. Executive shall have 20 days after
the date that such written notice has been given to Executive in which to cure
such conduct, to the extent such cure is possible. If Executive fails to cure
such conduct, Executive shall then be entitled to a hearing before the Board at
which Executive is entitled to appear. Such hearing shall be held within 25 days
of such notice to Executive, provided Executive requests such hearing within 10
days of receipt of the written notice from the Company of the intention to
terminate him for Cause. If, within five days following such hearing, Executive
is furnished written notice by the Board confirming that, in its judgment,
grounds for Cause on the basis of the original notice exist, Executive shall
thereupon be terminated for Cause; provided that if Executive has commenced an
expedited arbitration in the manner prescribed below and in accordance with
Section 8 within 15 days after his receipt of the written notice from the Board,
disputing the Board’s determination that Cause exists, Executive shall not be
deemed to have been terminated for Cause in accordance with the provisions
hereof unless and until the arbitrator shall have determined otherwise. If
Executive or his representative either fails to file a demand for arbitration in
accordance with Section 8 and pay the requisite fees to commence that
arbitration within 15 days of receiving the final notice from the Board or fails
to diligently pursue that arbitration proceeding, the Board’s finding of Cause
shall be conclusively presumed to be accurate.

 

  (c) A “Change in Control” shall be deemed to have occurred if:

 

  (i) any Person other than (A) the Company or any Ware Family Member, (B) any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or (C) any company owned, directly or indirectly, by the
stockholders of the Company immediately prior to the occurrence with respect to
which the evaluation is being made in substantially the same proportions as
their ownership of the common stock of the Company, becomes the Beneficial Owner
(except that a Person shall be deemed to be the Beneficial Owner of all shares
that any such Person has the right to acquire pursuant to any agreement or
arrangement or upon exercise of conversion rights, warrants or options or
otherwise, without regard to the sixty day period referred to in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company or
any Significant Subsidiary (as defined below), representing 35% of the combined
voting power of the Company’s or such subsidiary’s then outstanding securities;

 

- 2 -



--------------------------------------------------------------------------------

  (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;

 

  (iii) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation;

 

  (iv) the stockholders of the Company approve a plan or agreement for the sale
or disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the Company’s stockholders in
substantially the same proportions as their ownership of the Company’s common
stock immediately prior to such sale or disposition) in which case the Board
shall determine the effective date of the Change in Control resulting therefrom,
or

 

  (v) any Triggering Event occurs for purposes of the Rights Agreement.

For purposes of this definition:

 

  (A) The term “Beneficial Owner” shall have the meaning ascribed to such term
in Rule 13d-3 under the Exchange Act (including any successor to such Rule).

 

- 3 -



--------------------------------------------------------------------------------

  (B) The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

 

  (C) The term “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including “group” as defined in Section 13(d) thereof.

(d) “Confidential Information” shall have the meaning set forth in Section 5
below.

(e) “Code” shall have the meaning set forth in Section 11 below.

(f) “Disability” shall mean disability as that term is defined in the Company’s
long-term disability plan.

(g) “Effective Date” shall have the meaning set forth in Section 2 below.

(h) “Excise Tax” shall have the meaning set forth in Section 11 below.

(i) “Good Reason” shall mean a termination of Executive’s employment at his
initiative following the occurrence, without Executive’s written consent, of one
or more of the following events (except as a result of a prior termination):

 

  (i) the assignment of any duties or responsibilities inconsistent in any
material and adverse respect with Executive’s position or which represent a
material diminution of Executive’s duties or responsibilities;

 

  (ii) a decrease in Executive’s annual Base Salary or target annual incentive
award opportunity;

 

  (iii) any failure to secure the agreement of any successor corporation or
other entity to the Company to fully assume the Company’s obligations to
Executive under this Agreement;

 

  (iv) a relocation of Executive’s principal place of employment to a location
that increases the distance the Executive is required to commute from his
primary residence immediately prior to the Change in Control, by more than 50
miles;

 

  (v) any significant increase (as compared to the amount of travel conducted by
Executive prior to the Change in Control) in the amount of travel necessary for
Executive to perform his job responsibilities hereunder; or

 

  (vi) any material unremedied breach by the Company of the terms and conditions
of Executive’s employment, including without limitation, the terms and
conditions of any employment agreement.

 

- 4 -



--------------------------------------------------------------------------------

(j) “Gross-Up Payment” shall have the meaning set forth in Section 11 below.

(k) “Independent Advisors” shall have the meaning set forth in Section 11 below.

(l) “Original Term” shall have the meaning set forth in Section 2 below.

(m) “Renewal Term” shall have the meaning set forth in Section 2 below.

(n) “Rights Agreement” shall mean that certain Rights Agreement by and between
American Water Works Company, Inc. and BankBoston N.A., dated as of February 18,
1999, as amended from time to time.

(o) “Severance Period” shall mean the period of 18 months following the
termination of Executive’s employment.

(p) “Subsidiary” shall have the meaning set forth in Section 5 below.

(q) “Term” shall have the meaning set forth in Section 2 below.

(r) “Total Payments” shall have the meaning set forth in Section 11 below.

(s) “Triggering Event” shall have the meaning ascribed to it in the Rights
Agreement.

(t) “Ware Family Member” shall mean any of the following (either individually or
in combination): Marian S. Ware, Marilyn Ware, Paul W. Ware, Nancy Ware
Wainright, Rhoda Cobb, Rhoda Ware, John Ware IV, Carol Gaites and their
respective spouses, siblings, descendants, or controlled legal entities.

 

2. Term of Agreement.

The term of this Agreement shall commence on the date of this Agreement (the
“Effective Date”) and end on the third anniversary of such date (the “Original
Term”). The Original Term shall be automatically renewed for successive one-year
terms (the “Renewal Terms”) unless at least 180 days prior to the expiration of
the Original Term or any Renewal Term, either Party notifies the other Party in
writing that he or it is electing to terminate this Agreement at the expiration
of the then current Term. “Term” shall mean the Original Term and all Renewal
Terms.

 

- 5 -



--------------------------------------------------------------------------------

3. Extension of Term Upon Change in Control.

If a Change in Control shall have occurred during the Term, notwithstanding any
other provision of Section 2, the Term shall not expire earlier than three years
after such Change in Control.

 

4. Entitlement to Severance Benefit.

(a) Severance Benefit. In the event Executive’s employment with the Company is
involuntarily terminated by the Company without Cause (other than due to death
or Disability), or voluntarily by Executive for Good Reason, in either case
within three years after a Change in Control has occurred (or any such
termination in contemplation of such Change in Control), Executive shall be
entitled to receive:

 

  (i) Base Salary through the date of termination of Executive’s employment,
which shall be paid in a cash lump sum not later than 15 days following
Executive’s termination of employment;

 

  (ii) an amount equal to one and one-half times the sum of (A) Executive’s Base
Salary at the annualized rate in effect on the date of termination of
Executive’s employment (or in the event a reduction in Base Salary is a basis
for Executive’s termination of employment for.Good Reason, then the Base Salary
in effect immediately prior to such reduction), and (B) Executive’s target
annual incentive opportunity for the year in which the termination of employment
occurs, such amount payable in a cash lump sum promptly (but in no event later
than 15 days) following Executive’s termination of employment;

 

  (iii) pro rata annual incentive award for the year in which termination occurs
assuming that Executive would have received his target annual incentive for such
year, payable in a cash lump sum promptly (but in no event later than 15 days)
following Executive’s termination of employment;

 

  (iv) elimination of all restrictions on any restricted or deferred stock
awards outstanding at the time of termination of employment;

 

  (v) immediate vesting of all outstanding stock options and the right to
exercise such stock options for 18 months or the remainder of the exercise
period, if less;

 

  (vi) additional age and service credit of 18 months for purposes of
calculating both Executive’s eligibility for, and the amount of, his
supplemental retirement benefits and retiree medical benefits, immediate vesting
of all such benefits, and the Board’s approval of any applicable early
retirement;

 

- 6 -



--------------------------------------------------------------------------------

  (vii) settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan and/or applicable deferral
election form duly executed by Executive;

 

  (viii) continued participation in all medical, health and life insurance plans
at the same benefit level at which Executive was participating on the date of
termination of Executive’s employment until the earlier of:

 

  (A) 18 months following the termination of Executive’s employment;

 

  (B) the date, or dates, Executive receives equivalent coverage and benefits
under the plans and programs of a subsequent employer (such coverage and
benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis); provided that (1) if Executive is precluded from continuing his
participation in any employee benefit plan or program as provided in this clause
(viii) of this Section 4(a), Executive shall receive cash payments equal on an
after-tax basis to the cost to Executive of obtaining the benefits provided
under the plan or program in which he is unable to participate for the period
specified in this clause (viii) of this Section 4(a), (2) such cost shall be
deemed to be the lowest reasonable cost that would be incurred by Executive in
obtaining such benefit himself/herself on an individual basis, and (3) payment
of such amounts shall be made quarterly in advance; or

 

  (C) upon Executive’s death (provided that this subsection (B) shall not
operate to diminish or eliminate the rights of Executive’s spouse or other
beneficiaries to any benefit to which they would otherwise be entitled pursuant
to any Company plan or program);

 

  (ix) continued indemnification in accordance with Company’s charter and
by-laws as in effect on the date of the Change in Control or on the date of the
Executive’s termination, whichever provides the greater protection to the
Executive;

 

  (x)

notwithstanding Sections 4(a)(vi) and (viii) hereof, if the Executive is, or
would be if still employed, eligible to retire at any time during which the
Executive is entitled to benefits under Section 4(a)(viii), the Company shall
provide the Executive and if applicable the Executive’s spouse with retiree
medical benefits at least equal to those that would be provided under the
Company’s applicable retiree medical plan if that plan remained unamended for
the

 

- 7 -



--------------------------------------------------------------------------------

 

remainder of the life of the Executive and if applicable the Executive’s spouse.
For purposes of this Section 4(a)(x), “retire” shall mean a termination of
service by reason of which the Executive is entitled to immediate commencement
of benefits under the Pension Plan for Employees of American Water Works
Company, Inc. and its Designated Subsidiaries, or any successor plan; and

 

  (xi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Section 4(a), a termination in contemplation of a Change in
Control means a termination within 12 months prior to an actual Change in
Control at the request or direction of a Person who enters, or has entered, into
an agreement the consummation of which would cause a Change in Control. A
termination by the Executive for Good Reason shall not constitute a termination
in contemplation of a Change in Control unless the actions giving rise to Good
Reason were taken at the direction of a Person who has entered into an agreement
the consummation of which would cause a Change in Control.

(b) No Mitigation; No Offset. In the event of any termination of employment
under this Section 4, Executive shall be under no obligation to seek other
employment; amounts due Executive under this Agreement shall not be offset by
any remuneration attributable to any subsequent employment that Executive may
obtain.

(c) Nature of Payments. Any amounts due under this Section 4 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

(d) Exclusivity of Severance Payments. Upon termination of Executive’s
employment during the Term, Executive shall not be entitled to any severance
payments or severance benefits from the Company or any payments by the Company
on account of any claim by Executive of wrongful termination, including claims
under any federal, state or local human and civil rights or labor laws, other
than the payments and benefits provided in this Section 4.

(e) Release of Employment Claims. As a condition to receipt of the termination
payments and benefits provided for in this Section 4, Executive agrees to
execute a release agreement, in a form reasonably satisfactory to the Company,
releasing any and all claims arising out of Executive’s employment (other than
enforcement of this Agreement or any indemnity right to which Executive may be
entitled, Executive’s rights under any of the Company’s incentive compensation
and employee benefit plans and programs to which Executive is entitled under
this Agreement or under the terms of any such plan or program, and any claim for
any tort for personal injury not arising out of or related to the termination of
Executive’s employment).

 

- 8 -



--------------------------------------------------------------------------------

5. Confidentiality; Cooperation with Regard to Litigation; Non-disparagement.

(a) During the Term and thereafter, Executive shall not, without the Company’s
prior written consent, disclose to anyone (except in good faith in the ordinary
course of business to a person who will be advised by Executive to keep such
information confidential) or make use of any Confidential Information except in
the performance of his duties hereunder or when required to do so by legal
process, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) that requires him to divulge, disclose or make accessible
such information. In the event that Executive is so ordered, he shall give the
Company prompt written notice to allow the Company the opportunity to object to
or otherwise resist such order.

(b) During the Term and thereafter, Executive shall not disclose the existence
or contents of this Agreement beyond what is disclosed in the proxy statement or
documents filed with the government unless and to the extent such disclosure is
required by law, by a governmental agency, or in a document required by law to
be filed with a governmental agency or in connection with enforcement of
Executive’s rights under this Agreement. In the event that disclosure is so
required, Executive shall give prompt written notice to the Company to allow the
Company the opportunity to object to or otherwise resist such requirement. This
restriction shall not apply to such disclosure by Executive to members of his
immediate family, his tax, legal or financial advisors, any lender, or tax
authorities, or to potential future employers to the extent necessary, each of
whom shall be advised not to disclose such information.

(c) “Confidential Information” shall mean all information concerning the
business of the Company or any Subsidiary relating to any of their products,
product development, trade secrets, customers, suppliers, finances, and business
plans and strategies. Excluded from the definition of Confidential Information
is information (i) that is or becomes part of the public domain, other than
through the breach of this Agreement by Executive or (ii) regarding the
Company’s business or industry properly acquired by Executive in the course of
his career as an executive in the Company’s industry and independent of
Executive’s employment by the Company. For this purpose, information known or
available generally within the trade or industry of the Company or any
Subsidiary shall be deemed to be known or available to the public.

(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.

(e) Executive agrees to cooperate with the Company, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), by making himself/herself reasonably available to testify on behalf of
the Company or any Subsidiary in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
Subsidiary, in any such action, suit, or proceeding, by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any Subsidiary as requested;
provided, however that the same does not materially interfere with his then
current professional activities. The Company agrees to reimburse Executive, on
an after-tax basis, for all expenses actually incurred in connection with his
provision of testimony or assistance.

 

- 9 -



--------------------------------------------------------------------------------

(f) Executive agrees that, during the Term and thereafter (including following
Executive’s termination of employment for any reason) he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to the Company or any Subsidiary or their
respective officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

 

6. Non-solicitation.

During the period beginning with Effective Date and ending 18 months following
the termination of Executive’s employment, Executive shall not induce employees
of the Company or any Subsidiary to terminate their employment. During such
period, Executive shall not hire, either directly or through any employee, agent
or representative, any employee of the Company or any Subsidiary or any person
who was employed by the Company or any Subsidiary within 180 days of such
hiring.

 

7. Remedies.

In addition to whatever other rights and remedies the Company may have at equity
or in law, if Executive breaches any of the provisions contained in Sections 5
or 6 above, the Company (a) shall have the right to immediately terminate all
payments and benefits due under this Agreement and (b) shall have the right to
seek injunctive relief. Executive acknowledges that such a breach would cause
irreparable injury and that money damages would not provide an adequate remedy
for the Company; provided, however, the foregoing shall not prevent Executive
from contesting the issuance of any such injunction on the ground that no
violation or threatened violation of Sections 5 or 6 has occurred.

 

8. Resolution of Disputes.

Any controversy or claim arising out of or relating to this Agreement or any
breach or asserted breach hereof or questioning the validity and binding effect
hereof arising under or in connection with this Agreement, other than seeking
injunctive relief under Section 7, shall be resolved by binding arbitration, to
be held at the American Arbitration Association’s office closest to the
Company’s principal offices in accordance with the rules and procedures of the
American Arbitration Association or any other mutually agreed location. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Pending the resolution of any arbitration or court
proceeding, the Company shall continue payment of all amounts and

 

- 10 -



--------------------------------------------------------------------------------

benefits due Executive under this Agreement. Executive shall be entitled to
reimbursement of reasonable costs and expenses of any arbitration or court
proceeding (including reasonable fees and disbursements of counsel) as follows:
(a) if the dispute arises prior to a Change in Control, Executive must prevail
in the litigation or dispute, and (b) if the dispute arises after a Change in
Control, Executive shall be reimbursed so long as no determination is made that
Executive’s litigation assertions or defenses were asserted in bad faith or
frivolous.

 

9. Effect of Agreement on Other Benefits.

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict Executive’s
participation in any other employee benefit or other plans or programs in which
he currently participates or for which he may become eligible under the terms of
each plan or program after the date of this Agreement.

 

10. Not an Employment Agreement.

This Agreement is not, and nothing herein shall be deemed to create, a contract
of employment between Executive and the Company. The Company may terminate
Executive’s employment at any time, subject to the terms of any employment
agreement between the Company and Executive that may then be in effect.

 

11. Excise Tax Gross-Up.

If Executive becomes entitled to one or more payments (with a “payment”
including, without limitation, the vesting of an option or other non-cash
benefit or property), whether pursuant to the terms of this Agreement or any
other plan, arrangement, or agreement with the Company or any affiliated company
(the “Total Payments”), which are or become subject to the tax imposed by
Section 4999. of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any similar tax that may hereafter be imposed) (the “Excise Tax”), the Company
shall pay to Executive at the time specified below an additional amount (the
“Gross-Up Payment”) (which shall include, without limitation, reimbursement for
any penalties and interest that may accrue in respect of such Excise Tax) such
that the net amount retained by Executive, after reduction for any Excise Tax
(including any penalties or interest thereon) on the Total Payments and any
federal, state and local income or employment tax and Excise Tax on the Gross-Up
Payment provided for by this Section 11, but before reduction for any federal,
state, or local income or employment tax on the Total Payments, shall be equal
to the sum of (a) the Total Payments, and (b) an amount equal to the product of
any deductions disallowed for federal, state, or local income tax purposes
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income multiplied by the highest applicable marginal rate of federal, state, or
local income taxation, respectively, for the calendar year in which the Gross-Up
Payment is to be made. For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax:

 

- 11 -



--------------------------------------------------------------------------------

(a) The Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing (“Independent Advisors”) selected by the Company and
reasonably acceptable to Executive, the Total Payments (in whole or in part) do
not constitute parachute payments, or such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code in excess of the base
amount within the meaning of Section 280G(b)(3) of the Code or are otherwise not
subject to the Excise Tax;

(b) The amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments or (ii) the total amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (a) above); and

(c) The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed (i) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made; (ii) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of Executive’s adjusted gross income); and (iii) to have otherwise
allowable deductions for federal, state, and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-Up Payment in
Executive’s adjusted gross income. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-Up Payment is made, Executive shall repay to the Company
at the time that the amount of such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to Executive or otherwise realized
as a benefit by the Executive) the portion of the Gross-Up Payment that would
not have been paid if such Excise Tax had been applied in initially calculating
the Gross-Up Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time the
Gross-Up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest and penalties payable with respect to such excess) at the
time that the amount of such excess is finally determined.

 

- 12 -



--------------------------------------------------------------------------------

The Gross-Up Payment provided for above shall be paid on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-Up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to Executive on such day an
estimate, as determined by the Independent Advisors, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), as soon as
the amount thereof can be determined. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to Executive, payable on the
fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). If more than one Gross-Up
Payment is made, the amount of each Gross-Up Payment shall be computed so as not
to duplicate any prior Gross-Up Payment. The Company shall have the right to
control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, the Company may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with any taxing authority in
respect of such Excise Tax (including any interest or penalties thereon);
provided, however, that the Company’s control over any such proceedings shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest any other issue
raised by the Internal Revenue Service or any other taxing authority. Executive
shall cooperate with the Company in any proceedings relating to the
determination and assessment of any Excise Tax and shall not take any position
or action that would materially increase the amount of any Gross-Up Payment
hereunder.

 

12. Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall take
whatever action it legally can to cause such assignee or transferee to expressly
assume the Company’s liabilities, obligations and duties hereunder. No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to compensation and benefits, which may be
transferred only by will or operation of law, except as provided in Section 18
below.

 

- 13 -



--------------------------------------------------------------------------------

13. Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

 

14. Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 

15. Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by Executive and an authorized officer of the Company. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive or an authorized officer of the Company, as the case may be.

 

16. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

17. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of Executive’s employment to the extent necessary to preserve such
rights and obligations.

 

- 14 -



--------------------------------------------------------------------------------

18. Beneficiaries/References.

Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

19. Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New Jersey without reference to principles of
conflict of laws. Subject to Section 8, the Company and Executive hereby consent
to the jurisdiction of any or all of the following courts for purposes of
resolving any dispute under this Agreement: (i) the United States District Court
for New Jersey or (ii) any of the courts of the State of New Jersey. The Company
and Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
or he may now or hereafter have to such jurisdiction and any defense of
inconvenient forum.

 

20. Notices.

Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

 

If to the Company:

  

American Water Works

Company, Inc.

1025 Laurel Oak Road

Voorhees, New Jersey 08043

If to Executive:      

  

440 Colebrook Lane

Bryn Mawr, PA 19010

 

21. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

22. Counterparts.

This Agreement may be executed in two or more counterparts.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMERICAN WATER WORKS

COMPANY INC.

By:   /s/ J. James Barr Name:   J. James Barr Title:   President & CEO /s/
GEORGE W. PATRICK GEORGE W. PATRICK, Executive

 

- 16 -